Title: Adams’ Minutes of the Testimony: Middlesex Court of General Sessions, Concord, September 1768
From: Adams, John
To: 


       Lidia Gage vs. Josiah Headley.
       Sarah Garfield.
       Deacon Farrar. Last of Deer. It is Josiah Headleys. The next Saturday, she said she was sorry she had told me what she did. Not because it want true, but because he said he’d get her whipped. 10 days after she said if the Premisses were not fullfilled, she would tell the whole Truth. Afterwards she said Headly hired her to lay it to Zack Parkes, Simeon Hagar, or some body else. Said she had 2 or 3 meetings, with Headley. Parkes told me, that Headly said he would come and settle it. At the Groaning, I heard her say that it was Josiah Headleys of Weston the Miller and Tavernkeeper. Knew that she had chargd Parkes but never mentiond it to her.
       Rebecca Brown.Deposition vide—Aug. I talked with her before and after she went before Coll. Jones. A Month before. She said she had Promisses of £300 and other Gifts, and her Brother Robert was to receive it. That Headly asked her to lay it to Zack Parkes, Simeon Hagar, or a transient Person unknown. She had wronged her soul, by clearing Headley. She lived with me 20 Year, never afraid to Trust her. Not given to lying. Robert Gage told me a week before his death, Mr. Headly a friend of his, and he did not choose to say any Thing unless under Oath.
       Mrs. Horsemore. Last Winter, Lidia said she was sorry she had been to clear him up before his Wife. Headly had perswaded her in the shed under the Tree, nobody present. She said that it was Headleys to Deacon Farrar, and got soon after the Trooping at Sudbury. I’ve seen him, and you never see any poor Creature take on so. Deacon Farrar asked her how she came to lay it to Zach Parks.
       Susannah Gage. Wife of Robt. Gage. January. I shant tell. Tis not a Man I can have, but a Man that can pay. Headly talked so, that he convinced my Husband she had wronged Mr. Headley. She said that it was Headleys as true as a God in Heaven. That he perswaded her, and promised her Money. She came and asked my Husband if Money was left for her.
       Lidia Parks. At Mr. Underwoods as she came from Horsemores. Lidia Gage said she would not damn her own Soul any longer for any Body. Headley told me, she had better take what she had and go off, or else he’d Send her to the Devil. Sister in Law to Zach. Parks. If he had not rid her skimmington he had some other Way.
       Sufferana Hagar. Lived in the House with Lidia Gage. I knew She was with Child, as soon as she did. She said she never had accused him of this Child, and was not a going to. Middle of July, I knew she was with Child. Never knew Headley at the House. She never told me, who was the father, but she gave me two Hints, she said if Headleys family were affronted with her for such Things, they should be affronted worse before long. Latter End of Octr. or Beginning of Novr. I told Headley. He said he would take his Gun and shoot her. But I did not think, he intended to shoot deeper than some People think he had done. His General Character very good, till this came out.
       Sarah Garfield. I asked her who was the father, 30 March, in Extremity, she said Headley and no Man else. I asked her how she came to clear him before Coll. Jones. She said He promised her Money and that she should never want. As she expected to answer it before God.
       Mrs. Allen. At the Travel Travail. She came in to our House a few days before her Travel. I charged her. She said she was told, that if she laid it to Parks she should get nothing, that Daniel Parks had been to a Lawyer, and told her those stories. That all Zack had was made over to maintain Phoebe, i.e. her last Child. Robert Gage told me there was no Truth in the story, that Headly had never offerd a farthing.
       Mrs. Gage. At the Travel, as before. Headly came to our House and said he had an Arrant Errand to do to Lidia from a Gentleman. She said Twas a transient Person, and Hagar and Pucker, a poor Toad. In January Headley calld her out under the shed, and talked with her. The family suspected Headley, before she chargd any Body. Under Guardian.
       Ephraim Parks. Brother to Zach and Guardian. Zach denyd it. I went to her, and Asked her if she could clear him. She said Zack is clear, and I never laid it to him and ant a going to. He has had nothing to do with me. Did not threaten to put away Phoebe, nor say that she could get nothing.
       Wm. Horsemore. Town ant so devilish good to me. They need not concern themselves. She did not lay it to any Body.
       Simeon Hager. James Parks. Week before Travail talked with Lidia Gage Headley. Said he was going to Deacon Farrar to settle that Affair. Would you have me pay, if clear? No. I’m as clear as the sun.
       
       Putnam. If the Inconstancy can be accounted for, from a natural Source, so that she is believed, it is within the Law. The only Question is whether her Charge is true.
       Her weakness, no Impeachment of her Veracity.
       She would tell Deacon Parks the Truth. And she told him, it was Headley. Deacon Farrar meets with Headley. Headley said it was a Matter he would consider of. Tho he denyed the Charge.
       A Difficulty arises, and a great deal is to be made of it. The next Time she told the Deacon she was sorry she had laid it to Headley. She did not pretend to say she had chargd him wrongfully. A Temptation—a snare—a Trap.
       Another Objection, she is not the most chaste Woman. A common Strum. She may know, notwithstanding her Inchastity, who is the father. The law does not confine it, to any Number of Times.
       Another Objection that being a Lyar, will discredit her Testimony.
      